United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-3330
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Minnesota.
Jimmy Joe Korf,                         *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: May 24, 2010
                                Filed: May 26, 2010
                                 ___________

Before WOLLMAN, COLLOTON, and GRUENDER, Circuit Judges.
                        ___________

PER CURIAM.

       Jimmy Korf was charged with distributing and possessing with intent to
distribute methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(A).
Korf pleaded guilty in accord with a written plea agreement, which contained an
appeal waiver. Departing downward, the district court1 sentenced Korf to 140 months
in prison, well below the advisory Guidelines range. On appeal, counsel has moved
to withdraw and filed a brief under Anders v. California, 386 U.S. 738 (1967),
challenging the reasonableness of the sentence.

      1
      The Honorable Patrick J. Schiltz, United States District Judge for the District
of Minnesota.
       We will enforce the appeal waiver in this case because Korf’s appeal falls
within the scope of the waiver, the record shows the requisite knowledge and
voluntariness, and enforcing the appeal waiver would not constitute a miscarriage of
justice. See United States v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en banc)
(court should enforce appeal waiver and dismiss appeal where appeal falls within
scope of waiver, both plea agreement and waiver were entered into knowingly and
voluntarily, and no miscarriage of justice would result); see also United States v.
Estrada-Bahena, 201 F.3d 1070, 1071 (8th Cir. 2000) (per curiam) (enforcing appeal
waiver in Anders case).

     Having independently reviewed the record under Penson v. Ohio, 488 U.S. 75,
80 (1988), we have found no nonfrivolous issue not covered by the waiver.
Accordingly, we grant counsel leave to withdraw, and we dismiss this appeal.
                      ______________________________




                                        -2-
                                         2